On. Motion to Dismiss.
Per Curiam.
Appellee moves to dismiss this suspensive appeal on the ground that the trial Court found the surety on the appeal bond insufficient.
The ruling’ of the trial Court has been reviewed by us in an application for prohibition made by the appellant (No. 6686 of our docket) and the ruling of the trial Court-sustained in an opinion rendered March 26th, 1916, upon which a rehearing was refused this day.
This matter is then final, as to this Court and the motion to- dismiss must now prevail.
Appeal dismissed.
On Rule On Clerk.
Per Curiam.
The appeal herein was dismissed on April 12th, 1916. The delay in which a rehearing may be applied for has therefore not expired at this time (April 14th), and the decision herein is not yet final.
Motion denied.
Opinion and decree, April 14th, 1916.